DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10 – 19 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the grounds that the groups require the same culture in a specific medium and that produces massoia lactone and is not chemical in nature.  This is not found persuasive because while the groups overlap in scope as it pertains to a fungal culture, it is iterated that methods for producing massoia lactone can be practiced by other materially different processes as previously indicated.  Thus, the inventions are both independent and distinct.  Moreover, while the search for one group may overlap with the other, the searches are not coextensive, particularly regarding the literature search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 19 are pending; claims 1 – 9 are withdrawn as being non-elected subject matter; claims 10 – 19 have been considered on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganism, Aureobasidium melanogenum NRRL 67063 is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, if a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and its dependents are drawn to a method for producing massoia lactone, however are rendered indefinite for reciting “when cultured” in lines 5 – 6.  It is unclear if the recitation is a conditional step of the fermentation method itself, or if the phrase is further defining the Aureobasidium melanogenum species in a general manner.  Specifically, it is unclear whether the A. melanogenum expresses no functional Aureobasidin A synthase gene during the claimed fermentative process in the claimed medium; or if the A. melanogenum expresses no functional Aurobasidin A synthase at all under any culture step. 
In claims 10, 11 and 15, the recitation of “preferably” and “more preferably” render the claims indefinite.  A broad range or limitation together with a narrow range or limitation that 
In claims 12 and 13, lines 2 – 3, a minimum of 11 – 15 g/l product is required, and also multiple ranges with a yield of 10 g/l (or less than 11 g/l).  These recitations render the claim indefinite because it is unclear what the minimum yield must be to meet the scope of the claim.  Moreover, the recitations do not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 10 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (IDS 12.12.2019, NPL #4) in view of Gostinčar et al. (IDS 12.12.2019, NPL #2).
Regarding claims 10, 12, 13, Kurosawa teaches methods for producing R-(-)-massoilactone (massoia lactone) by fermentation culture of Aureobasidium species (abstract, p.2057), wherein 35g of lipids (crude lactone) are recovered from 1 liter of broth (abstract).  The Aureobasidium are cultured in media comprising KH2PO4, MgSO4·7H2O, Zn and glucose (p.2058).  Although Kurosawa does not teach each of the claimed cell culture components, Gostinčar teaches culturing Aureobasidium species in a nitrogen base, ammonium sulphate ((NH4)2SO4), Na, CaCl2·2H20, Fe, Cu, Mo, glucose, Zn, MgSO4·7H2O, KH2PO4, pH 7 (p.20).  Thus, as evidenced by the cited references, the instant components were known in the art as functional parts of cell culture media for Aureobasidium at the time the claims were filed.  As such, it would have been obvious to one of ordinary skill in the art to combine and optimize the amounts of the media components in cultures for Aureobasidium as a matter of routine practice and with a reasonable expectation for successfully fermenting the fungal species.  
Regarding the species of Aurobasidium, Gostinčar teaches multiple species of Aureobasidium (abstract) including A. melanogenum (abstract), wherein the fungus does not produce aureobasidin A (p.5).  Moreover, in following the teachings of the combined references, 
Regarding claim 11, Kurosawa teaches culturing for 7 days (p.2058).
Regarding claims 14 - 15, the combined references do not teach the claimed deposited strain having the claimed shared genomic sequences for GDP1, TEF1A or RBP1.  It is noted that the instant specification discloses that the claimed genes are variable between species, but share identities at high rates within species, such as A. melanogenum (example 9) and are highly conserved therein.  In addition, Gostinčar teaches the genes as housekeeping genes to establish fungal phylogentic markers (Table 6).  As such, it would follow that the A. melanogenum of Gostinčar would also inherently express the claimed identity percentages, and thus meet the limitations of the claims.  However, even if the strain of Gostinčar is not inherently the same as that claimed, the reference strain would have rendered the claimed strain obvious to one of ordinary skill in the art at the time the claims were filed, in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristics.  Further, it would have been obvious to one of ordinary skill in the art to name and deposit a fungal strain, as a matter of standard, routine practice.
Regarding claims 16, 18, the lipids are dissolved in ether, dried, washed, saturated and dissolved to purify lactones from the fermentation products (p.2058).
Regarding claims 17 and 19, the reference purifies the lactones (p.2058, 2059), indicating that the resulting product would not include the claimed contaminant.
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/Primary Examiner, Art Unit 1699